DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 are rejected on the ground of nonstatutory double patenting over claims 1 and 6, of U.S. Patent No. 10,424,291. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “using the entire character string as the search word in a case that the scores of the parts of the character string are not within the reference range”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 17/386,260
U.S. Patent No. 10,424,291
1. An information processing device, comprising: processing circuitry configured to
analyze a character string indicating contents of utterance to obtain 
a word included in the character string indicating an action, the character string being obtained as a result of speech recognition performed on the utterance; and 
display control circuitry configured to display the character string indicating the contents of the utterance and to display an application and/or a service corresponding to the contents of the utterance on a display screen,
wherein the application and or the service corresponds to the action of the analysis result and the display control circuitry is configured to display the application and or the service on the display screen in a manner such that the application and or the service are is emphasized on the display screen.

2. The information processing device according to claim 1, wherein the display control circuitry is configured to identify the application or the service with reference to a table associating the action of the analysis result with the application or the service.

5. The information processing device according to claim 1, wherein the processing circuitry is configured to set a score with respect to the character string indicating the contents of the utterance on the basis of a result of syntactic analysis performed on the character string indicating the contents of the utterance or on the basis of a result of semantic analysis performed on the result of the syntactic analysis and the character string indicating the contents of the utterance

6. The information processing device according to claim 5, wherein the processing circuitry is configured to execute a content search process that uses the character string indicating the contents of the utterance. as a process related to the selected service corresponding to the contents of the utterance. in a case in which the score larger than a reference value or the score equal to or larger than the reference value does not exist. the processing circuitry is configured to execute the content search process using the entire character string indicating the contents of the utterance. and in a case in which the score larger than the reference value or the score equal to or larger than the reference value exists. the processing circuity is configured to execute the content search process using one or more parts of the character string having the larger score among the character string indicating the contents of the utterance



1. An information processing device comprising:
  a Micro Processing Unit (MPU) configured to execute instructions, wherein the MPU is configured to:
     identify an external device in response to a user selection;
     specify, after identifying the external device, applications or services suitable to be executed by the external device based on performance information of the external device, the performance information indicating at least a function supported by the external device;
     detect an utterance of a voice;
     identify a character string indicating contents of the utterance by performing speech recognition on the detected utterance;
     analyze the character string to obtain a search word by
          determining respective scores of parts of the character string on a basis of a semantic analysis or a syntactic analysis of the character string,
          using one of the parts of the character string as the search word in a case that the score of the one of the parts of the character string is within a reference range, and
          using the entire character string as the search word in a case that the scores of the parts of the character string are not within the reference range;
     determine a list of applications or services from the specified applications or services based on the search word;
     display the character string, an indicator emphasizing the search word in the character string, and the list of applications or services;
     receive a user input identifying a selected application or service from the list of applications or services; and
     cause execution of the selected application or service in response to the user input.

6. An information processing method comprising:
  identifying an external device in response to a user selection received by an information processing device;
  specifying, by a Micro Processing Unit (MPU) of the information processing device after identifying the external device, applications or services suitable to be executed by the external device based on performance information of the external device, the performance information indicating at least a function supported by the external device;
detecting, by the MPU, an utterance of a voice;
identifying a character string indicating contents of the utterance by performing speech recognition on the detected utterance;
analyzing, by the MPU, the character string to obtain a search word by,
determining respective scores of parts of the character string on a basis of a semantic analysis or a syntactic analysis of the character string,
using one of the parts of the character string as the search word in a case that the score of the one of the parts of the character string is within a reference range, and
using the entire character string as the search word in a case that the scores of the parts of the character string are not within the reference range;
determining a list of applications or services from the specified applications or services based on the search word;
displaying the character string, an indicator emphasizing the search word in the character string, and the list of applications or services;
receiving a user input identifying a selected application or service from the list of applications or services; and
causing execution of the selected application or service in response to the user input.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2012/0245944, herein after Gruber) in view of Venkataraman et al., (US Pat. 9,852,136).
Regarding claim 1, Gruber discloses an information processing device comprising: 
processing circuitry configured to analyze a character string indicating contents of utterance to obtain a word included in the character string indicating an action, the [character string being obtained as a result of speech recognition performed on the utterance] (Figs. 2 and 35, [0161][0172] Conversation screen features a conversational user interface showing a result of speech recognition obtained from user input; Fig. 40 and [0593] analyzing and obtaining keywords such as ‘events’, ‘next Wednesday’, ‘San Francisco’, and the like); and 
display control circuitry configured to display the character string indicating the contents of the utterance and to display an [application and or a service] corresponding to the contents of the utterance on a display screen, wherein the application and or the service corresponds to the action of the analysis result (Figs. 2 and 35, displaying search result performed by external services; [0161][0162] conversational user interface showing what the user said 101B (“I'd like a romantic place for Italian food near my office”) and assistant's 1002 response” based on analyzing user’s input, “information screen 101E shows information gathered and combined from a variety of services”; Fig. 40 and [0593] displaying the obtained keywords such as ‘events’, ‘next Wednesday’, ‘San Francisco’ by using special formatting/highlighting to emphasize).
Gruber does not explicitly teach the bracketed limitation, however Venkataraman does:
[character string being obtained as a result of speech recognition performed on the utterance] (Fig. 5, Col. 22, lines 25-63, analyzing a user’s utterance, ‘show me some Beethoven movies’, as a result of speech-to-text conversion); and
an [application and or a service] corresponding to the contents of the utterance on a display screen, wherein the application and or the service corresponds to the action of the analysis result [the display control circuitry is configured to display the application and or the service on the display screen in a manner such that the application and or the service are is emphasized on the display screen] (Fig. 5, Col. 22, line 45 – Col. 23, line 33, displaying search results and broadcast programs/services at the right side of user interface screen with splitting into several segments, according to the type of content displayed in the window, which is indicative of “in a manner such that the application and or the service are is emphasized on the display screen”).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate the method of processing a device using speech input as taught by Gruber with a method for displaying results by splitting into segments as taught by Venkataraman to provide guidance by generating graphical user interface screens that enable a user to navigate among, locate and select content (Venkataraman, Col. 5, line 64- Col. 6, line 10).
Regarding claim 2, Gruber in view of Venkataraman discloses the information processing device according to claim 1, and Venkataraman further discloses:
wherein the display control circuitry is configured to identify the application or the service with reference to a table associating the action of the analysis result with the application or the service (Venkataraman, Fig. 1 and Col. 7, line 47- Col. 8, line 45, table 102 includes cells of program listings).
Regarding claim 3, Gruber in view of Venkataraman discloses the information processing device according to claim 1, and Venkataraman further discloses:
wherein the display control circuitry is configured to determine a candidate of the application to be displayed on the display screen and/or a candidate of the service to be displayed on the display screen on the basis of performance information indicating performance of the device (Venkataraman, Fig. 5, Col. 22, line 45 – Col. 23, line 33, displaying candidate of broadcast programs 508a and 508b).
Regarding claim 4, Gruber in view of Venkataraman discloses the information processing device according to claim 1, and Gruber further discloses:
wherein the processing circuitry is configured to execute a process related to an application or a service corresponding to the contents of the utterance form among the application and/or the service corresponding to the contents of the utterance displayed on the display screen (Gruber, Fig. 2, [0161][0162] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”).
Regarding claim 5, Gruber in view of Venkataraman discloses the information processing device according to claim 1, and Gruber further discloses:
wherein the processing circuitry is configured to set a score with respect to the character string indicating the contents of the utterance on the basis of a result of syntactic analysis performed on the character string indicating the contents of the utterance or on the basis of a result of semantic analysis performed on the result of the syntactic analysis and the character string indicating the contents of the utterance (Gruber, Fig. 28 and [0172] “Operationalizing semantic intent into a strategy for using online services and executing that strategy on behalf of the user”; [0292] generating candidate list based on syntactic and/or semantic analysis; [0316] determining the highest-ranking speech interpretation).

Regarding claim 6, Gruber in view of Venkataraman discloses the information processing device according to claim 5, and Gruber further discloses:
wherein the processing circuitry is configured to execute a content search process that uses the character string indicating the contents of the utterance. as a process related to the selected service corresponding to the contents of the utterance. in a case in which the score larger than a reference value or the score equal to or larger than the reference value does not exist. the processing circuitry is configured to execute the content search process using the entire character string indicating the contents of the utterance. and in a case in which the score larger than the reference value or the score equal to or larger than the reference value exists. the processing circuity is configured to execute the content search process using one or more parts of the character string having the larger score among the character string indicating the contents of the utterance (Gruber, [0172] “Processing a statement of intent in a natural language 101B, not just keywords; Inferring semantic intent from that language input”; [0316] “if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130”).
Regarding claim 7, Gruber in view of Venkataraman discloses the information processing device according to claim 6, and Gruber further discloses:
wherein the processing circuity is configured to determine whether or not a word indicating tense is included in the character string indicating the contents of the utterance, and wherein. in a case in which the determination indicates that a word indicating tense is included in the character string indicating the contents of the utterance. the processing circuity is configured to execute the content search process on the basis of the word indicating the tense (Gruber, Figs. 40 and 41, the examples of screen shot of performing a tense analysis, e.g. ‘next Wednesday’, ‘will …tomorrow’ using weather service).
Regarding claims 8-14, claims 8-14 are corresponding system claims to method claims 1-7. Therefore, claims 8-14 are rejected using the same rationale as applied to claims 1-7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659